Citation Nr: 0528180	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-04 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of prostate cancer, from April 1, 1997, 
on appeal from an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent disability rating effective from August 11, 1999.  In 
that decision, the RO also granted the veteran's claim of 
entitlement to service connection for prostate cancer and 
assigned a noncompensable rating from April 1, 1997.  (The RO 
also assigned a 100 percent disability rating for the 
veteran's service-connected prostate cancer from November 7, 
1996, to March 31, 1997; however, because no higher rating is 
available for that period, that portion of the rating 
decision is not on appeal.)

On May 21, 2004, a videoconference hearing was held before 
Jeffrey J. Schueler, who is the Acting Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 2002).  A transcript of that hearing has been 
associated with the record on appeal.

It is noted that the veteran was awarded increased 
evaluations for his service-connected residuals of prostate 
cancer, from zero to 10 percent disabling, and his service-
connected PTSD, from 30 to 70 percent disabling, by an August 
2005 rating decision.  Because he continues to disagree with 
the current ratings assigned, the claims for increased 
ratings, above 10 percent and 70 percent for the respective 
disabilities, remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

The report of a June 2005 VA genitourinary examination shows 
that the veteran has a tender surgical scar associated with 
his service-connected erectile dysfunction with penile 
implant.  The issue of entitlement to an increased disability 
rating for this scar is referred to the RO for appropriate 
development.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005) (providing a 10 percent disability rating for 
superficial scars that are painful on examination).


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's PTSD has been manifested by 
symptoms including suicidal ideation, impaired impulse 
control, neglect of personal appearance and hygiene, 
difficulty adapting to work or a worklike setting, and an 
inability to establish and maintain effective relationships; 
his symptoms have resulted in occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood.

4.  Since April 1, 1997, the veteran's service-connected 
residuals of prostate cancer have been manifested by voiding 
dysfunction with a daytime voiding interval of three hours.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 
percent for PTSD have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2005).

2.  The criteria for a disability rating greater than 10 
percent for residuals of prostate cancer have not been met at 
any time since April 1, 1997.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.115a, 4.115b, 4.130 Diagnostic Codes 7527, 7528, 7801, 
7802, 7803, 7804, 7805 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, VA fulfilled its 
duties to inform and assist the veteran on these claims.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

In a rating decision dated in January 2001, the veteran's 
claims of service connection for PTSD and prostate cancer 
were granted.  In a March 2001 Notice of Disagreement, the 
veteran raised the issues of entitlement to higher initial 
disability ratings.  In a November 19, 2001 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate his claims for higher 
ratings, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Thereafter, in a December 2002 Statement of the Case (SOC), 
the veteran's claims were denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on November 19, 
2001, complied with these requirements.  A December 2, 2004 
letter from the VA Appeals Management Center (AMC), in 
Washington, D.C., also complied with these requirements.

Additionally, the Board notes that the November 19, 2001 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the November 19, 2001 letter 
requested a response within 60 days, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, records from the Social Security 
Administration regarding the veteran's claim for disability 
benefits from that agency, and private medical records 
identified by the veteran have been obtained.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disabilities) records exist that have not been 
obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  The veteran 
was provided VA examinations in December 2001 and June 2005 
to evaluate the severity of his service-connected 
disabilities.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  
Further, VA's efforts have complied with the instructions 
contained in the October 2004 Remand from the Board.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Any "error" to 
the veteran resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore harmless.  
See 38 C.F.R. § 20.1102 (2005).  There is no reasonable 
possibility that further assistance to the veteran would 
substantiate his claims.  See 38 C.F.R. § 3.159(d) (2005).

II.  Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative; reports of VA examinations of the 
veteran in October 2000, December 2001, and June 2005; 
private medical records showing examination, treatment, and 
hospitalizations of the veteran from October 1994 to February 
2004, including treatment authorized or provided by the 
Social Security Administration; and testimony provided by the 
veteran at the May 2004 hearing.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show regarding each of 
his claims.

The veteran has disagreed with the original disability 
ratings assigned for his PTSD and residuals of prostate 
cancer.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

In an August 2005 SSOC provided to the veteran, VA evaluated 
all the evidence of record in determining the proper 
evaluation for the veteran's service-connected disabilities.  
VA did not limit its consideration to only the recent medical 
evidence of record-as evidenced by the fact that higher 
disability ratings were assigned back to the earliest 
possible dates-and did not therefore violate the principle 
of Fenderson.  The veteran has been provided appropriate 
notice of the pertinent laws and regulations and has had his 
claims of disagreement with the original ratings properly 
considered based on all the evidence of record.  VA complied 
with the substantive tenets of Fenderson in its adjudication 
of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2005).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disabilities.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2005), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2005).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

A.  PTSD

The veteran's service-connected PTSD has been evaluated as 70 
percent disabling since the effective date of the grant of 
service connection (August 11, 1999) under Diagnostic Code 
9411 for PTSD.  Under Diagnostic Code 9411, 70 and 100 
percent ratings are warranted in the following circumstances:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2005).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2005).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2005).

The veteran has been assigned Global Assessment of 
Functioning (GAF) scores of 50 in October 2000, 51 in 
December 2001, 70 in April 2003, and 50 in June 2005.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
DSM-IV at 44-47.  A GAF score of 51-60 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Id.  A GAF score of 
61-70 contemplates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 
7 Vet. App. 204, 207 (1994).

Since the effective date of the grant of service connection, 
the veteran's PTSD has been manifested by symptoms including 
suicidal ideation, impaired impulse control, neglect of 
personal appearance and hygiene, difficulty adapting to work 
or a worklike setting, and an inability to establish and 
maintain effective relationships.  These symptoms have 
resulted in occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor and concludes that the 
objective medical evidence shows disability that more nearly 
approximates that which warrants the assignment of a 70 
percent disability than a higher disability rating.  See 
38 C.F.R. § 4.7 (2005).  

The Board considered assigning the veteran a rating higher 
than 70 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
70 percent for any period since the effective date of the 
grant of service connection for PTSD.  

Although the veteran has limited socialization and has been 
divorced, the veteran does maintain contact with his sisters 
and a few close friends.  He is successfully employed as a 
fire fighter.  His thought processes and thought content have 
consistently been within normal limits.  

In order to evaluate the veteran's PTSD as 100 percent 
disabling, his disability must more nearly approximate the 
criteria for that rating than for the lower rating.  The 
Board recognizes that the use of the term "such as" in the 
general rating formula for mental disorders demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  Nevertheless, the preponderance 
of the evidence shows that the veteran's symptoms have not 
resulted in total occupational and social impairment at any 
time since the effective date of service connection.  The 
veteran is unemployable, has limited socialization, and has 
been divorced, but he has continued to have relationships.  
The treatment notes and examination reports reflect that the 
veteran has, at various times, been noted to have girlfriends 
or to have recently ended relationships with girlfriends.  
This is also consistent with the veteran's testimony at the 
May 2004 hearing.  He has been able to perform activities of 
daily living.  He has not had persistent delusions or 
hallucinations.  The veteran has been hospitalized for 
suicidal ideation and retired from his job due, in part, to a 
questionable threat against the company; however, despite 
these and other intermittent episodes, the veteran cannot be 
said to be in persistent danger of hurting himself or others.  
He has not shown disorientation to time or place, and he has 
not shown severe memory loss such as forgetting the names of 
close relatives, his former occupation, or his own name.  
Therefore, a higher rating is not warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  However, for the reasons 
discussed above, the objective medical evidence did not 
create a reasonable doubt regarding the level of his 
disability from PTSD for any period since the effective date 
of the grant of service connection.  The preponderance of the 
evidence is against the assignment of a disability rating 
greater than 70 percent for the veteran's PTSD at any time 
since the effective date of service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2005).

The Board notes first that the schedular evaluations for PTSD 
are not inadequate.  Higher ratings are provided for 
impairment due to psychiatric disabilities; however, the 
medical evidence reflects that those manifestations are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has undergone psychiatric hospitalizations since the 
effective date of the grant of service connection, but these 
hospitalizations are not shown to have been for symptoms so 
unusual as to render impractical the schedular rating 
criteria providing ratings from noncompensable to 100 percent 
for psychiatric disabilities.  Indeed, in November 2001 the 
veteran was hospitalized primarily for suicidal ideation, 
which is specifically included in the diagnostic criteria for 
the 70 percent disability rating that has been assigned to 
the veteran's service-connected PTSD.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employability, but as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2005).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation for PTSD under 
38 C.F.R. § 3.321(b)(1) is not warranted.

B.  Prostate Cancer

Since April 1, 1997, the veteran's service-connected prostate 
cancer has been rated as 10 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7528-7527.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2005).  The hyphenated 
diagnostic code in this case indicates that malignant 
neoplasms of the genitourinary system under Diagnostic Code 
7528 is the service-connected disorder, and postoperative 
residuals of prostate gland injuries, infections, or 
hypertrophy under Diagnostic Code 7527 is a residual 
condition.

Under Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system are rated as 100 percent disabling.  
Following the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis, the disability is rated on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is dominant.  Under Diagnostic Code 7527, prostate 
gland injuries, infections, hypertrophy, or postoperative 
residuals are rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2005).  Under 38 C.F.R. § 4.115a, 
voiding dysfunction is to be rated on the basis of urine 
leakage, frequency, or obstructed voiding.  In this case, the 
veteran has been assigned a 10 percent disability rating 
based upon voiding dysfunction manifested by daytime voiding 
approximately every three hours.

For urinary frequency, a 10 percent disability rating is 
assigned for a daytime voiding interval between two and three 
hours or awakening to void two times per night.  A 20 percent 
evaluation requires daytime voiding intervals between one and 
two hours or awakening to void three to four times per night.  
Daytime voiding intervals less than one hour or awakening to 
void five or more time per night warrant a 40 percent 
evaluation.  See 38 C.F.R. § 4.115a (2005).  There is no 
evidence that the veteran has had a daytime voiding interval 
of less than every three hours or that the veteran awakens to 
void more than twice per night as required for a higher 
disability rating.

For urine leakage, a 20 percent rating is assigned for 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.  Urine leakage requiring the wearing of 
absorbent materials which must be must be changed 2 to 4 
times per day warrants a 40 percent disability rating.  Urine 
leakage requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day warrants a 60 percent disability rating.  Id.  The 
veteran has shown a small amount of stress incontinence, but 
he has never required the use of pads or other absorbent 
materials as required for a disability rating of 20 percent 
or higher.

For obstructed voiding, a 10 percent disability rating is 
assigned for marked obstructive symptomatology (hesitancy, 
slow or weak stream, or decreased force of stream) with any 
one or a combination of:  1) post void residuals greater than 
150 cubic centimeters (cc); 2) markedly diminished peak flow 
rate by uroflowmetry (less than 10 cc per second); 3) 
recurrent urinary tract infections secondary to obstruction; 
or 4) stricture disease required period dilatation every 2 to 
3 months.  A 30 percent disability rating is assigned for 
urinary retention requiring intermittent or continuous 
catheterization.  Id.  There is no evidence that the veteran 
has symptoms of urinary retention.

A 10 percent disability evaluation is assigned for urinary 
tract infections with long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intermittent 
intensive management.  Id.  For the next higher rating of 30 
percent, there must be urinary tract infections with 
recurrent symptomatic infection requiring drainage, frequent 
hospitalization (greater than two times per year), and/or 
requiring continuous intensive management.  Id.  The 
veteran's residuals of prostate cancer have not been 
manifested by recurrent urinary tract infections.  
Accordingly, the preponderance of the evidence is against a 
disability rating of greater than 10 percent at any time 
since April 1, 1997, for the veteran's service-connected 
residuals of prostate cancer.

The Board notes that additional disability evaluations are 
available for scars that are poorly nourished, with repeated 
ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding 
that evaluations for distinct disabilities resulting from the 
same injury could be combined so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2005) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has a lower midline 
prostatectomy scar as a result of his surgery in September 
1996 to remove his prostate.  On examination in June 2005, 
the scar was shown to be well healed.  It was not tender.  It 
was not poorly nourished and was without ulceration, 
bleeding, crusting, or weeping.  There was no evidence that 
the scar limited the function of any part.  Accordingly, the 
preponderance of the evidence is against a separate 
disability rating for the veteran's lower midline 
prostatectomy scar.

The Board notes first that the schedular evaluations for the 
veteran's service-connected residuals of prostate cancer are 
not inadequate.  Higher ratings are provided for impairment 
due to genitourinary disabilities; however, the medical 
evidence reflects that those manifestations are not present 
in this case.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
undergone a prostatectomy and a penile implant but has 
otherwise not required any periods of hospitalization for his 
service-connected residuals of prostate cancer.  These 
hospitalizations are not shown to have been for symptoms so 
unusual as to render impractical the schedular rating 
criteria.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2005).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) (1) is 
not warranted.


ORDER

Entitlement to a disability rating greater than 70 percent 
for PTSD, at any time since the effective date of the grant 
of service connection, is denied.  

Entitlement to a disability rating greater than 10 percent 
for residuals of prostate cancer, at any time since April 1, 
1997, is denied.  



	                        
____________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


